

	

		II

		109th CONGRESS

		1st Session

		S. 758

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			Mr. Allen (for himself

			 and Mr. Wyden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to ensure that the federal excise tax on communication services does not apply

		  to internet access service.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Federal Internet Tax Prohibition Act

			 of 2005

				.

		

			2.

			Prohibition on extension of federal excise tax

			Section 4251 of the Internal

			 Revenue Code of 1986 (relating to the imposition of federal excise tax on

			 communication services) is amended by adding at the end the following new

			 subsection:

			

				

					(e)

					Exception for internet access services

					

						(1)

						In general

						The tax imposed under

				subsection (a) shall not apply to any internet access service.

					

						(2)

						Definition

						For purposes of this

				subsection, the term internet access service has the same

				meaning given the term in section 1104(5) of the Internet Tax Freedom Act (47

				U.S.C. 151 note).

					.

		

